DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 30, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pelleymounter (U.S. PGPUB. 2018/0108520 A1) in view of Christie (WO 01/75187 A1) and Hollars et al. (U.S. Pat. 6,488,824) and Bodke et al. (U.S. PGPUB. 2014/0262749 A1).
INDEPENDENT CLAIM 1:
Regarding claim 1, Pelleymounter teaches a pulsed sputtering system comprising: first electrode, a second electrode, and a third electrode; at least two separate target materials, each of the target materials coupled to a corresponding one of the electrodes; a first power source coupled to the first electrode and the second electrode, wherein the first power source is configured to apply a first voltage at the first electrode that alternates between positive and negative relative to the second electrode during each of multiple cycles; and a second power source coupled to the third electrode and the second electrode, the second power source is configured to apply a second voltage to the third electrode that alternates between positive and negative relative to the second electrode during each of the multiple cycles. (See Abstract; Paragraphs 0034-0045; Paragraphs 0063; Figs. 1, 3, 4, 10, 14, 15, 19)
The difference between Pelleymounter and claim is that (1) the targets being different materials is not discussed and (2) at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed is not discussed and (3) a platform configured to support a substrate is not discussed and (4) a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform is not discussed.
	(1)
Regarding the targets being different materials (Claim 1), Christie suggest that targets can be of different materials in order to form a combination film. (Claim 3 of Christie for example)
(2)
Regarding at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed (Claim 1), Hollars et al. teach at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed. (See Fig. 2c, 2d)
(3) 
Regarding a platform configured to support a substrate (Claim 1), Bodke et al. teach utilizing a platform to support a substrate beneath a grounded shield.  (Paragraph 0059 -[0059] The substrate support 404 is capable of both rotating around its own central axis 408 (referred to as "rotation" axis), and rotating around an exterior axis 410 (referred to as "revolution" axis). Such dual rotary substrate supports can be advantageous for combinatorial processing using site-isolated mechanisms. Other substrate supports, such as an XY table, can also be used for site-isolated deposition. In addition, substrate support 404 may move in a vertical direction. It will be appreciated that the rotation and movement in the vertical direction may be achieved through one or more known drive mechanisms, including, for example, magnetic drives, linear drives, worm screws, lead screws, differentially pumped rotary feeds, and the like.)
(4)
Regarding a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform (Claim 1), Bodke et al. teach a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform.  (See Paragraph 0041 -[0041] In some embodiments, a process chamber for combinatorial processing of a substrate is provided that includes one or more sputter targets (such as sputter guns); a power source coupled to the one or more sputter guns; a substrate support; a power source (e.g. RF, DC, pulsed, or the like) coupled to the substrate support; and a grounded shield comprising an aperture disposed between the substrate support and the one or more sputter guns to form a dark-space gap between the substrate support and the aperture. The aperture may be configured to allow sputter deposition or plasma processing of a site-isolated region on the substrate. Paragraph 0053 – [0053] As shown in FIG. 4, the chamber 400 includes two sputter guns 416. While two sputter guns are illustrated, any number of sputter guns may be included, e.g., one, three, four or more sputter guns may be included. Where more than one sputter gun is included, the plurality of sputter guns may be referred to as a cluster of sputter guns. In addition, other sputter systems can be used, such as magnetron sputter systems.)


DEPENDENT CLAIM 2:
Regarding claim 2, Pelleymounter in combination with Christie discussed above suggest wherein the first electrode and the third electrode are each a part of a magnetron to form a first magnetron and a third magnetron wherein each of the first magnetron and the third magnetron is coupled to a corresponding one of the two separate and different target materials, and wherein the second electrode is neither coupled to a target nor a part of a magnetron to operate as an anode. (Pelleymounter Figs 7, 11; Claim 3 of Christie for example)
DEPENDENT CLAIM 3:
Regarding claim 3, Pelleymounter in combination with Christie discussed above teaches wherein each of the three electrodes is a part of a magnetron to form a first magnetron, a second magnetron, and a third magnetron, and wherein one of the at least two, separate and different, target materials is coupled to the first and third magnetron and another of the at least two, separate and different, target materials is coupled to the second magnetron. (Pelleymounter Fig. 3; Claim 3 of Christie for example)
DEPENDENT CLAIM 4:
Regarding claim 4, Pelleymounter in combination with Christie discussed above teach wherein each of the three electrodes is a part of a magnetron to form a first magnetron, a second magnetron, and a third magnetron and the at least two, separate and different, target materials includes three separate and different target materials, wherein each of the three separate and different target materials is coupled to a corresponding one of the three magnetrons. (Pelleymounter Fig. 3; Claim 3 of Christie for example)


DEPENDENT CLAIM 6:
Regarding claim 6, Pelleymounter teaches a plasma chamber that encloses the first electrode, the second electrode, and the third electrode. (Figs. 1, 3, 5, 7, 9, 11)
INDEPENDENT CLAIM 7:
Regarding claim 7, Pelleymounter teaches a method for sputtering comprising: providing at least a first electrode, a second electrode, and a third electrode; using each of at least two, separate, target materials in connection with one of the three electrodes; applying a first voltage at the first electrode that alternates between positive and negative relative to the second electrode during each of multiple cycles; and applying a second voltage to the third electrode that alternates between positive and negative relative to the second electrode during each of the multiple cycles. (See Abstract; Paragraphs 0034-0045; Paragraphs 0063; Figs. 1, 3, 4, 10, 14, 15, 19)
The difference between Pelleymounter and claim 6 is that (1) the targets being different materials is not discussed, (2) a platform configured to support a substrate is not discussed and (3) a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform is not discussed.
(1)
Regarding the targets being different materials (Claim 6), Christie suggest that targets can be of different materials in order to form a combination film. (Claim 3 of Christie for example) 


(2) 
Regarding a platform configured to support a substrate (Claim 1), Bodke et al. teach utilizing a platform to support a substrate beneath a grounded shield.  (Paragraph 0059 -[0059] The substrate support 404 is capable of both rotating around its own central axis 408 (referred to as "rotation" axis), and rotating around an exterior axis 410 (referred to as "revolution" axis). Such dual rotary substrate supports can be advantageous for combinatorial processing using site-isolated mechanisms. Other substrate supports, such as an XY table, can also be used for site-isolated deposition. In addition, substrate support 404 may move in a vertical direction. It will be appreciated that the rotation and movement in the vertical direction may be achieved through one or more known drive mechanisms, including, for example, magnetic drives, linear drives, worm screws, lead screws, differentially pumped rotary feeds, and the like.)
(3)
Regarding a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform (Claim 1), Bodke et al. teach a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform.  (See Paragraph 0041 -[0041] In some embodiments, a process chamber for combinatorial processing of a substrate is provided that includes one or more sputter targets (such as sputter guns); a power source coupled to the one or more sputter guns; a substrate support; a power source (e.g. RF, DC, pulsed, or the like) coupled to the substrate support; and a grounded shield comprising an aperture disposed between the substrate support and the one or more sputter guns to form a dark-space gap between the substrate support and the aperture. The aperture may be configured to allow sputter deposition or plasma processing of a site-isolated region on the substrate. Paragraph 0053 – [0053] As shown in FIG. 4, the chamber 400 includes two sputter guns 416. While two sputter guns are illustrated, any number of sputter guns may be included, e.g., one, three, four or more sputter guns may be included. Where more than one sputter gun is included, the plurality of sputter guns may be referred to as a cluster of sputter guns. In addition, other sputter systems can be used, such as magnetron sputter systems.)
DEPENDENT CLAIM 8:
Regarding claim 8, Pelleymounter teaches phase-synchronizing the first voltage with the second voltage, so both, the first voltage and the second voltage are simultaneously negative during a portion of each cycle and simultaneously positive relative to the second electrode during another portion of each cycle. (Abstract; Paragraphs 0008, 0009, 0033, 0041, 0042, 0047, 0049, 0052, 0059, 0060-0067)
DEPENDENT CLAIM 9:
Regarding claim 9, Pelleymounter teaches the first electrode voltage and the third electrode voltage are simultaneously negative relative to the second electrode at least 70 percent of a time over the multiple cycles. (Paragraph 0034)
DEPENDENT CLAIMS 10-12:
Regarding claims 10-12, Pelleymounter teaches controlling the power to achieve various voltages during the sputtering process. It would be obvious to one of ordinary skill in the art at the time the invention was made to have optimized the voltages applied to achieve the same result as claimed because it allows lowering the heat load for depositing on substrates such as polyethylene. (Fig. 4, Paragraphs 0045, 0005, 0006, 0008)
DEPENDENT CLAIM 13:
Regarding claim 13, Pelleymounter in combination with Christie discussed above suggest using each of at least three, separate and different, target materials in connection with the three electrodes. (Pelleymounter Figs 7, 11; Claim 3 of Christie for example)
DEPENDENT CLAIM 14:
Regarding claim 14, Pelleymounter does not teach active phase desynchronizing but Pelleymounter teach procedures required to synchronize the phases. Therefore, the default of the system is de-synchronized and would read on the claims de-sychronization. (Figs. 2-4) 
INDEPENDENT CLAIM 16:
Regarding claim 16, Pelleymounter teaches a pulsed sputtering system comprising: a first electrode, a second electrode, and a third electrode; at least two, separate, target materials, each of the target materials coupled to a corresponding one of the electrodes; means for applying a first voltage at the first electrode that alternates between positive and negative relative to the second electrode during each of multiple cycles; and means for applying a second voltage to the third electrode that alternates between positive and negative relative to the second electrode during each of the multiple cycles. (See Abstract; Paragraphs 0034-0045; Paragraphs 0063; Figs. 1, 3, 4, 10, 14, 15, 19)
The difference between Pelleymounter and claim 16 is that (1) the targets being different materials is not discussed and (2) at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed is not discussed, (3) a platform configured to support a substrate is not discussed and (4) a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform is not discussed.
(1)
Regarding the targets being different materials (Claim 16), Christie suggest that targets can be of different materials in order to form a combination film. (Claim 3 of Christie for example)
(2)
Regarding at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed (Claim 16), Hollars et al. teach at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed. (See Fig. 2c, 2d)
(3) 
Regarding a platform configured to support a substrate (Claim 1), Bodke et al. teach utilizing a platform to support a substrate beneath a grounded shield.  (Paragraph 0059 -[0059] The substrate support 404 is capable of both rotating around its own central axis 408 (referred to as "rotation" axis), and rotating around an exterior axis 410 (referred to as "revolution" axis). Such dual rotary substrate supports can be advantageous for combinatorial processing using site-isolated mechanisms. Other substrate supports, such as an XY table, can also be used for site-isolated deposition. In addition, substrate support 404 may move in a vertical direction. It will be appreciated that the rotation and movement in the vertical direction may be achieved through one or more known drive mechanisms, including, for example, magnetic drives, linear drives, worm screws, lead screws, differentially pumped rotary feeds, and the like.)
(4)
Regarding a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform (Claim 1), Bodke et al. teach a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform.  (See Paragraph 0041 -[0041] In some embodiments, a process chamber for combinatorial processing of a substrate is provided that includes one or more sputter targets (such as sputter guns); a power source coupled to the one or more sputter guns; a substrate support; a power source (e.g. RF, DC, pulsed, or the like) coupled to the substrate support; and a grounded shield comprising an aperture disposed between the substrate support and the one or more sputter guns to form a dark-space gap between the substrate support and the aperture. The aperture may be configured to allow sputter deposition or plasma processing of a site-isolated region on the substrate. Paragraph 0053 – [0053] As shown in FIG. 4, the chamber 400 includes two sputter guns 416. While two sputter guns are illustrated, any number of sputter guns may be included, e.g., one, three, four or more sputter guns may be included. Where more than one sputter gun is included, the plurality of sputter guns may be referred to as a cluster of sputter guns. In addition, other sputter systems can be used, such as magnetron sputter systems.)
DEPENDENT CLAIM 17:
Regarding claim 17, Pelleymounter in combination with Christie discussed above suggest wherein each of the three electrodes is a part of a magnetron to form a first magnetron, a second magnetron, and a third magnetron, and wherein one of the at least two, separate and different, target materials is coupled to the first and third magnetron and another of the at least two, separate and different, target materials is coupled to the second magnetron. (Pelleymounter Fig. 3; Claim 3 of Christie for example)
DEPENDENT CLAIM 18:
Regarding claim 18, Pelleymounter in combination with Christie discussed above suggest each of the three electrodes is a part of a magnetron to form a first magnetron, a second magnetron, and a third magnetron and the at least two, separate and different, target materials includes three separate and different target materials, wherein each of the three separate and different target materials is coupled to a corresponding one of the three magnetrons. (Pelleymounter Fig. 3; Claim 3 of Christie for example)
DEPENDENT CLAIM 19:
Regarding claim 19, Pelleymounter teaches a plasma chamber that encloses the first electrode, the second electrode, and the third electrode. (Figs. 1, 3,5, 7,9, 11)
DEPENDENT CLAIM 20:
Regarding claim 20, Pelleymounter teaches phase-synchronizing the first voltage with the second voltage, so both, the first voltage and the second voltage are simultaneously negative during a portion of each cycle and simultaneously positive relative to the second electrode during another portion of each cycle. (Abstract; Paragraphs 0008, 0009, 0033, 0041, 0042, 0047, 0049, 0052, 0059, 0060-0067)
DEPENDENT CLAIM 21:
	The difference not yet discussed is wherein the platform is a movable platform to move the substrate to enable a uniform deposition of the at least two separate and different target materials conveyed via the aperture on the substrate.
	Regarding claim 21, Bodke et al. teach wherein the platform is a movable platform to move the substrate to enable a uniform deposition of the at least two separate and different target materials conveyed via the aperture on the substrate.  (Paragraphs 0041, 0053)
DEPENDENT CLAIM 22:
	The difference not yet discussed is moving the platform to uniformly deposit the at least two separate and different target materials on the substrate.
	Regarding claim 22, Bodke et al. teach moving the platform to uniformly deposit the at least two separate and different target materials on the substrate.  (Paragraphs 0041, 0053)
The motivation for utilizing the features of Christie is that it allows for forming a combination film. (See Christie Claim 3)
The motivation for utilizing the features of Hollars et al. is that it allows for depositing at high rates. (See Abstract)
The motivation for utilizing the features of Bodke et al. is that it allows for preventing plasma formation near the substrate.  (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Pelleymounter by utilizing the features of Christie and Hollars et al. and Bodke et al. because it allows forming a combination film at high rate and preventing plasma formation near the substrate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14-19 of U.S. Patent No. 9,812,305 in view of Christie (WO 01/75187 Al) and Hollars et al. (U.S. Pat. 6,488,824) and Bodke et al. (U.S. PGPUB. 2014/0262749 A1).
Claims 1-7, 14-19 of U.S. Pat. 9,812,305 teach the limitations required by the claims except for (1) the targets being different materials is not discussed, (2) at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed, (3) a platform configured to support a substrate is not discussed and (4) a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform is not discussed.
(1)
Regarding the targets being different materials, Christie suggest that targets can be of different materials in order to form a combination film. (Claim 3 of Christie for example)
(2)
Regarding at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed (Claim 1), Hollars et al. teach at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed. (See Fig. 2c, 2d)
(3) 
Regarding a platform configured to support a substrate (Claim 1), Bodke et al. teach utilizing a platform to support a substrate beneath a grounded shield.  (Paragraph 0059 -[0059] The substrate support 404 is capable of both rotating around its own central axis 408 (referred to as "rotation" axis), and rotating around an exterior axis 410 (referred to as "revolution" axis). Such dual rotary substrate supports can be advantageous for combinatorial processing using site-isolated mechanisms. Other substrate supports, such as an XY table, can also be used for site-isolated deposition. In addition, substrate support 404 may move in a vertical direction. It will be appreciated that the rotation and movement in the vertical direction may be achieved through one or more known drive mechanisms, including, for example, magnetic drives, linear drives, worm screws, lead screws, differentially pumped rotary feeds, and the like.)
(4)
Regarding a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform (Claim 1), Bodke et al. teach a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform.  (See Paragraph 0041 -[0041] In some embodiments, a process chamber for combinatorial processing of a substrate is provided that includes one or more sputter targets (such as sputter guns); a power source coupled to the one or more sputter guns; a substrate support; a power source (e.g. RF, DC, pulsed, or the like) coupled to the substrate support; and a grounded shield comprising an aperture disposed between the substrate support and the one or more sputter guns to form a dark-space gap between the substrate support and the aperture. The aperture may be configured to allow sputter deposition or plasma processing of a site-isolated region on the substrate. Paragraph 0053 – [0053] As shown in FIG. 4, the chamber 400 includes two sputter guns 416. While two sputter guns are illustrated, any number of sputter guns may be included, e.g., one, three, four or more sputter guns may be included. Where more than one sputter gun is included, the plurality of sputter guns may be referred to as a cluster of sputter guns. In addition, other sputter systems can be used, such as magnetron sputter systems.)
The motivation for utilizing the features of Christie is that it allows for forming a combination film. (See Christie Claim 3)
The motivation for utilizing the features of Hollars et al. is that it allows for depositing at high rates. (See Abstract)
The motivation for utilizing the features of Bodke et al. is that it allows for preventing plasma formation near the substrate.  (See Abstract)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified claims 1-7, 14-19 of U.S. Pat. 9,812,305 by utilizing the features of Christie and Hollars et al. and Bodke et al. because it allows forming a combination film at high rate and for preventing plasma formation near the substrate.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 6-14, 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15-20 of co-pending Application No. 15/844,438 in view of Christie (WO 01/75187 Al) and Hollars et al. (U.S. Pat. 6,488,824) and Bodke et al. (U.S. PGPUB. 2014/0262749 A1).
Claims 1-8, 15-20 of Application No. 15/844,438 teach the limitations required by the claims except for (1) the targets being different materials is not discussed and (2) at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed, (3) a platform configured to support a substrate is not discussed and (4) a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform is not discussed.
(1)
Regarding the targets being different materials, Christie suggest that targets can be of different materials in order to form a combination film. (Claim 3 of Christie for example)


(2)
Regarding at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed, Hollars et al. teach at least two magnets placed at angles relative to the electrodes to which the target materials are coupled such that the target materials sputtered from the electrodes are directed towards each other and are mixed. (See Fig. 2c, 2d)
(3) 
Regarding a platform configured to support a substrate (Claim 1), Bodke et al. teach utilizing a platform to support a substrate beneath a grounded shield.  (Paragraph 0059 -[0059] The substrate support 404 is capable of both rotating around its own central axis 408 (referred to as "rotation" axis), and rotating around an exterior axis 410 (referred to as "revolution" axis). Such dual rotary substrate supports can be advantageous for combinatorial processing using site-isolated mechanisms. Other substrate supports, such as an XY table, can also be used for site-isolated deposition. In addition, substrate support 404 may move in a vertical direction. It will be appreciated that the rotation and movement in the vertical direction may be achieved through one or more known drive mechanisms, including, for example, magnetic drives, linear drives, worm screws, lead screws, differentially pumped rotary feeds, and the like.)
(4)
Regarding a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform (Claim 1), Bodke et al. teach a grounded shield positioned between the platform and a collection of the first electrode, a second electrode, and a third electrode, the grounded shield comprising an aperture to enable the mixed and sputtered target materials to be deposited via the aperture on a substrate when the substrate is on the platform.  (See Paragraph 0041 -[0041] In some embodiments, a process chamber for combinatorial processing of a substrate is provided that includes one or more sputter targets (such as sputter guns); a power source coupled to the one or more sputter guns; a substrate support; a power source (e.g. RF, DC, pulsed, or the like) coupled to the substrate support; and a grounded shield comprising an aperture disposed between the substrate support and the one or more sputter guns to form a dark-space gap between the substrate support and the aperture. The aperture may be configured to allow sputter deposition or plasma processing of a site-isolated region on the substrate. Paragraph 0053 – [0053] As shown in FIG. 4, the chamber 400 includes two sputter guns 416. While two sputter guns are illustrated, any number of sputter guns may be included, e.g., one, three, four or more sputter guns may be included. Where more than one sputter gun is included, the plurality of sputter guns may be referred to as a cluster of sputter guns. In addition, other sputter systems can be used, such as magnetron sputter systems.)
The motivation for utilizing the features of Christie is that it allows for forming a combination film. (See Christie Claim 3)
The motivation for utilizing the features of Hollars et al. is that it allows for depositing at high rates. (See Abstract)
The motivation for utilizing the features of Bodke et al. is that it allows for preventing plasma formation near the substrate.  (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified claims 1-8, 15-20 of U.S. PGPUB. 15/844,438 by utilizing the features of Christie and Hollars et al. and Bodke et al. because it allows forming a combination film at high rate and for preventing plasma formation near the substrate.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed May 30, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach the newly amended claim limitations, it is argued that Bodke et al. teach the grounded shield provided between a substrate for providing an aperture where combined materials are deposited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 2, 2022